 

 

Moody National Advisor I, LLC. 10-Q [mnrt-10q_033114.htm]

EXHIBIT 10.7

 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Guaranty”) is
executed as of March 31, 2014 by BRETT C. MOODY, a natural person, having an
address at 5 Derham Parc, Houston, Texas 77024 (together with his permitted
successors and assigns, “Guarantor”), for the benefit of LADDER CAPITAL FINANCE
LLC, a Delaware limited liability company, having an address at 345 Park Avenue,
8th Floor, New York, New York 10154 (together with its successors and assigns,
collectively, “Lender”).

 

W I T N E S S E T H:

 

A.     Pursuant to that certain Promissory Note, dated of even date herewith,
executed by Moody National 2020-Grapevine Holding, LLC, a Delaware limited
liability company (together with its permitted successors and assigns,
collectively, “Borrower”) and payable to the order of Lender in the original
principal amount of THIRTEEN MILLION TWO HUNDRED FIFTY THOUSAND and 00/100
($13,250,000.00) (together with all renewals, modifications, increases and
extensions thereof, the “Note”), Borrower has become indebted, and may from time
to time be further indebted, to Lender with respect to a loan (the “Loan”) which
is made pursuant to that certain Loan Agreement, dated of even date herewith,
between Borrower and Lender (as the same may be amended, modified, supplemented,
replaced or otherwise modified from time to time, the “Loan Agreement”), which
Loan is secured by that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Mortgage”), and further evidenced, secured or governed by other
instruments and documents executed in connection with the Loan. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Loan Agreement.

 

B.      Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined).

 

C.      Guarantor is the owner of direct or indirect interests in Borrower, and,
therefore, Guarantor will directly benefit from Lender making the loan to
Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 



 

 

 

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

 

Section 1.1       Guaranty of Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.

 

Section 1.2       Definition of Guaranteed Obligations.

 

(a)      Guarantor hereby assumes liability as a primary obligor for, hereby
unconditionally guarantees payment to Lender of, hereby agrees to pay, protect,
defend and save Lender harmless from and against, and hereby indemnifies Lender
from and against, any and all liabilities, obligations, losses, damages
(including those resulting from the diminution in value of the Property, to the
extent of any deficiency in respect of the Guaranteed Obligations), costs and
expenses (including, without limitation, attorneys’ fees and costs), causes of
action, suits, claims, demands and judgments, of any nature or description
whatsoever, which may at any time be imposed upon, incurred by or awarded
against Lender as a result of any of the following:

 

(i)       the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity, the Mortgage or any
other Loan Document concerning environmental laws, hazardous substances and
asbestos and any indemnification of Lender with respect thereto in any such
document;

 

(ii)      material physical waste or, after the occurrence and during the
continuance of an Event of Default, the removal or disposal of any portion of
the Property without replacement in accordance with the Loan Documents;

 

(iii)     the misapplication, misappropriation or conversion by Borrower or
Master Tenant of (A) any Insurance Proceeds paid by reason of any loss, damage
or destruction to the Property, (B) any Awards or other amounts received in
connection with the Condemnation of all or a portion of the Property, (C) any
Gross Revenues (including, without limitation, lease termination payments and
any security deposits, advance deposits or any other deposits collected with
respect to the Property (including the failure to deliver any such deposits to
Lender upon a foreclosure of the Property or an action in lieu thereof, except
to the extent any such deposits were applied in accordance with the terms and
conditions of the applicable Lease), or (D) Reserve Funds disbursed to Borrower
in accordance with Section 6.11.3(b) of the Loan Agreement and not promptly
remitted to the applicable Governmental Authorities;

 





2

 

 

(iv)     the failure to pay charges for labor or materials or other charges that
can create Liens on the Property, to the extent such Liens are not bonded over
or discharged in accordance with the Loan Documents and to the extent that Gross
Revenues of the Property net of all Cash Flow Requirements (as hereinafter
defined) actually paid are sufficient to pay such amounts, provided that the
foregoing shall not apply to the extent that during the continuance of a sweep
of Excess Cash Flow pursuant to Section 6.9 of the Loan Agreement there are
sufficient funds as aforesaid however Lender has not made such funds available
to Borrower or Master Tenant to pay the charges described above. As used in this
clause (iv), Cash Flow Requirements, with respect to charges for labor or
materials or other charges that can create Liens on the Property, such charges
shall only be included in such definition if they are for normal, day-to-day and
customary expenses of owning and operating the Property and not for
Extraordinary Expenses or Capital Expenditures unless the same have been
approved by Lender;

 

(v)      the failure to pay Taxes, to the extent that the Master Tenant is not
timely paying same and to the extent that Gross Revenues of the Property, net of
all Cash Flow Requirements actually paid, are sufficient to pay such Taxes,
provided that the foregoing shall not apply to the extent that Lender has not
paid Taxes to the extent that Tax Funds are held in the Tax Account pursuant to
Section 6.3 of the Loan Agreement and provided further that the foregoing shall
not apply to the extent that (A) Guarantor would otherwise be liable under this
subsection (v) and (B) during the continuance of a Cash Trap Period, Lender has
not made funds available to Borrower to pay the Taxes described above;

 

(vi)     the failure to obtain and maintain the fully paid for Policies in
accordance with Section 5.1 of the Loan Agreement to the extent that the Master
Tenant is not timely paying the Insurance Premiums when due or maintaining the
same and to the extent that Gross Revenues of the Property, net of all Cash Flow
Requirements actually paid, are sufficient to pay such Insurance Premiums when
due, provided that the foregoing shall not apply to the extent that Lender has
not paid Insurance Premiums to the extent that Insurance Funds are held in the
Insurance Account pursuant to Section 6.4 of the Loan Agreement and provided
further that the foregoing shall not apply to the extent that (A) Guarantor
would otherwise be liable under this subsection (vi) and (B) during the
continuance of a Cash Trap Period, Lender has not made funds available to
Borrower to pay the Insurance Premiums described above;

 

(vii)    the commission of a criminal act by Borrower, Master Tenant, or any
Guarantor;

 

(viii)   any exercise by Master Tenant of any right of set-off or abatement with
respect to Base Rent (as defined in the Master Lease) as a result of a default
by Borrower over which Borrower has control under the Master Lease and to the
extent that Gross Revenues of the Property, net of all Cash Flow Requirements
actually paid, are sufficient to pay such amounts as would have been required to
be paid by Borrower to avert such setoff or abatement provided that the
foregoing shall not apply to the extent that (A) Guarantor would otherwise be
liable under this subsection (viii) and (B) during the continuance of a sweep of
a Cash Trap Period, Lender has not made funds available to Borrower to pay the
charges described above;

 



3

 

 

(ix)     the amendment or modification of the Master Lease, in each case without
Lender’s prior written consent;

 

(x)      any intentional misrepresentation in the provisions of Section 3.1.45
of the Loan Agreement unless such misrepresentation can be cured by Borrower,
Master Tenant, or Guarantor promptly without harm to Lender or the Collateral;

 

(xi)     (A) Borrower fails to comply with any representation, warranty or
covenant set forth in Sections 3.1.24 or 4.1.15 of the Loan Agreement (unless
such breach results in the substantive consolidation of the assets of Borrower
with the assets of another Person in a bankruptcy, insolvency or similar
proceeding of any other Person as referred to in sub-paragraph 1.2(b)(iii)(A)
below) or (B) Master Tenant fails to comply with any representation, warranty or
covenant set forth in Section 12 of the Master Lease Subordination Agreement
with regard to Master Tenant’s qualification as a Special Purpose Entity (unless
such breach results in the substantive consolidation of the assets of Master
Tenant with the assets of another Person in a bankruptcy, insolvency or similar
proceeding of any other Person as referred to in sub-paragraph 1.2(b)(iii)(B)
below); or

 

(xii)    Intentionally omitted;

 

(xiii)   in connection with the Loan or the Property (including, without
limitation, any Lease), Borrower, Master Tenant, any Guarantor, or any Affiliate
of Borrower, Master Tenant, or of any Guarantor that is controlled by Guarantor,
engages in any action constituting an intentional material misrepresentation or
gross negligence; or

 

(xiv)   the termination, surrender or cancellation of the Franchise Agreement by
Master Tenant without Lender’s prior written consent or the termination or
cancellation of the Franchise Agreement by Franchisor (as a result of the action
or omission of Borrower or Master Tenant) prior to the expiration date of the
Franchise Agreement unless such termination or cancellation is solely the result
of Master Tenant’s failure to pay the franchise fees and other charges due under
the Franchise Agreement and such failure to pay is solely the result of Gross
Revenues of the Property, net of all Cash Flow Requirements actually paid, being
insufficient to pay such amounts provided that the foregoing shall not apply to
the extent that (A) Guarantor would otherwise be liable under this subsection
(xiv) and (B) during the continuance of a Cash Trap Period, Lender has not made
funds available to Borrower to pay the charges described above.

 

As used herein, the term “Cash Flow Requirements” shall collectively mean all
Debt Service for a particular period and any other amounts payable to Lender
hereunder or under the other Loan Documents for such period, or otherwise due
and payable in respect of the ownership and operation of the Property during
such period.

 



4

 

 

Notwithstanding anything to the contrary contained herein, Guarantor shall have
no personal liability for losses suffered as a result of (1) the failure to
timely pay Taxes, (2) the failure to obtain and maintain fully paid for Policies
in accordance with Section 5.1 of the Loan Agreement, (3) the failure to pay for
labor or materials or other charges that actually create Liens on the Property
or (4) the termination of the Franchise Agreement solely due to the Master
Tenant’s failure to pay the franchise fees and other charges due under the
Franchise Agreement so long as any such failure to pay arises during the
continuance of a Cash Trap Period and Lender has not made funds available to
Borrower or Master Tenant to pay the Taxes, Insurance Premiums, charges which
result in Liens or franchise fees and other charges due under the Franchise
Agreement, as the case may be.

 

(b)      In addition to, and without limiting the generality of, the foregoing
clause (a), and notwithstanding anything to the contrary set forth in this
Guaranty or in any of the other Loan Documents, Guarantor hereby acknowledges
and agrees that the Obligations shall be fully recourse to Guarantor in the
event that:

 

(i)       in connection with the Loan or the Property (including, without
limitation, any Lease), Borrower, Master Tenant, any Guarantor or any Affiliate
of Borrower, Master Tenant, or of any Guarantor that is controlled by any
Guarantor, engages in any action constituting fraud or willful misconduct;

 

(ii)      the first Monthly Debt Service Payment under the Note is not paid in
full when due;

 

(iii)     (A) Borrower fails to comply with any representation, warranty or
covenant set forth in Sections 3.1.24 or 4.1.15 of the Loan Agreement and such
failure results in the substantive consolidation of the assets of Borrower with
the assets of another Person in a bankruptcy, insolvency or similar proceeding
of any other Person or (B) Master Tenant fails to comply with any
representation, warranty or covenant set forth in Section 12 of the Master Lease
Subordination Agreement with regard to Master Tenant’s qualification as a
Special Purpose Entity and such failure results in the substantive consolidation
of the assets of Master Tenant with the assets of another Person in a
bankruptcy, insolvency or similar proceeding of any other Person;

 

(iv)     Borrower or Master Tenant fails to obtain Lender’s prior consent to any
voluntary Lien encumbering the Property or any portion thereof or interest
therein, except to the extent expressly permitted by the Loan Documents;

 

(v)      Borrower or Master Tenant fails to obtain Lender’s prior consent to any
voluntary Transfer by Borrower or by any Restricted Party controlled by Borrower
or Guarantor, except to the extent expressly permitted by the Loan Documents;

 

(vi)     Borrower or Master Tenant files a voluntary petition under the
Bankruptcy Code or any other federal, state, local or foreign bankruptcy or
insolvency law;

 



5

 



 

(vii)   an Affiliate, officer, director or representative which controls,
directly or indirectly, Borrower or Master Tenant files, or joins in the filing
of, an involuntary petition against Borrower and/or Master Tenant under the
Bankruptcy Code or any other federal, state, local or foreign bankruptcy or
insolvency law, or solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower and/or Master Tenant from any Person;

 

(viii)  Borrower and/or Master Tenant files an answer consenting to, or
otherwise acquiescing in, or joining in, any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other federal, state,
local or foreign bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition from any Person;

 

(ix)     any Affiliate, officer, director or representative which controls
Borrower and/or Master Tenant consents to, or acquiesces in, or joins in, an
application (other than by or on behalf of Lender) for the appointment of a
custodian, receiver, trustee or examiner for Borrower, Master Tenant or any
portion of the Property;

 

(x)      Borrower or Master Tenant makes an assignment for the benefit of
creditors; or

 

(xi)     the termination, cancellation, or surrender of the Master Lease, in
each case without Lender’s prior written consent; or

 

(xii)    Borrower, Master Tenant, or any Guarantor (or any Person comprising
Borrower, Master Tenant, or any Guarantor), or any Affiliate of any of the
foregoing under the control of Borrower, Master Tenant, or Guarantor, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Lender under or in connection with the Note, the
Mortgage, the Guaranty or any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense against
Lender or any right in connection with any security for the Loan, which is
frivolous, brought in bad faith, or wholly without merit (in the case of a
defense).

 

As used in this Section 1.2, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

 

(c)      The obligations of Guarantor set forth in clauses (a), (b) and (c) of
this Section 1.2, as and to the extent set forth in said clauses (a), (b) and
(c) of this Section 1.2, are hereinafter collectively referred to as the
“Guaranteed Obligations”.

 



6

 

 

(d)      Notwithstanding anything to the contrary in this Guaranty or in any of
the other Loan Documents, Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations owing to Lender in accordance with the Loan Documents.

 

Section 1.3       Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment, sale, pledge, transfer, participation or
negotiation of all or part of the Note.

 

Section 1.4       Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.5       Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, all such notices being hereby waived by
Guarantor, pay in lawful money of the United States of America, the amount due
in respect of the Guaranteed Obligations to Lender at Lender’s address as set
forth herein. Such demand(s) may be made at any time coincident with or after
the time for payment of all or part of the Guaranteed Obligations and may be
made from time to time with respect to the same or different items of Guaranteed
Obligations. Such demand shall be deemed made, given and received in accordance
with the notice provisions hereof.

 

Section 1.6       No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (ii) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (iii) enforce Lender’s rights against any other guarantors of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to Lender against any collateral which shall ever
have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

 



7

 

 

Section 1.7       Waivers. Guarantor agrees to the provisions of the Loan
Documents and hereby waives notice of (i) any loans or advances made by Lender
to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Note, the Mortgage, the Loan Agreement or any other Loan Document, (iv)
the execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory note or
other document arising under the Loan Documents or in connection with the
Property, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or (B)
an Event of Default, (vi) Lender’s transfer, sale, assignment, pledge,
participation or disposition of the Guaranteed Obligations, or any part thereof,
(vii) the sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (viii) protest,
proof of non-payment or default by Borrower, or (ix) any other action at any
time taken or omitted by Lender and, generally, except as expressly provided
herein or in another Loan Document, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and/or the
obligations hereby guaranteed.

 

Section 1.8     Payment of Expenses. In the event that Guarantor should breach
or fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and attorneys’ fees) incurred by Lender in the enforcement hereof or
the preservation of Lender’s rights hereunder, together with interest thereon at
the Default Rate from the date requested by Lender until the date of payment to
Lender. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.

 

Section 1.9      Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.

 

Section 1.10     Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates, until
such time as the Obligations have been satisfied in full, any and all rights it
may now or hereafter have under any agreement, at law or in equity (including,
without limitation, any law subrogating the Guarantor to the rights of Lender),
to assert any claim against or seek contribution, indemnification or any other
form of reimbursement from Borrower or any other party liable for payment of any
or all of the Guaranteed Obligations for any payment made by Guarantor under or
in connection with this Guaranty or otherwise.

 



8

 

 

Section 1.11    Borrower. The term “Borrower” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
limited liability company joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrower or any interest in Borrower, as permitted
under the Loan Agreement.

 

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 

Section 2.1       Modifications/Sales. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, the Mortgage, the Loan Agreement, the other Loan
Documents or any other document, instrument, contract or understanding between
Borrower and Lender or any other parties pertaining to the Guaranteed
Obligations, or any sale, assignment or foreclosure of the Note, the Loan
Agreement, the Mortgage, or any other Loan Documents or any sale or transfer of
the Property, or any failure of Lender to notify Guarantor of any such action.

 

Section 2.2       Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or any
Guarantor.

 

Section 2.3       Condition of Borrower or Guarantor. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other Person at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of Borrower or Guarantor or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor or any changes in the shareholders,
partners or members, as applicable, of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.

 



9

 

 

Section 2.4       Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations
or any document or agreement executed in connection with the Guaranteed
Obligations for any reason whatsoever, including without limitation the fact
that (i) the Guaranteed Obligations or any part thereof exceeds the amount
permitted by Legal Requirements, (ii) the act of creating the Guaranteed
Obligations or any part thereof is ultra vires, (iii) the officers or
representatives executing the Note, the Mortgage, the Loan Agreement or the
other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (iv) the Guaranteed Obligations violate applicable
usury laws, (v) the Borrower has valid defenses, claims or offsets (whether at
law, in equity or by agreement) which render the Guaranteed Obligations wholly
or partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vii) the Note, the Mortgage, the Loan Agreement or any of
the other Loan Documents have been forged or otherwise are irregular or not
genuine or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.

 

Section 2.5       Release of Obligors. Any full or partial release of the
liability of Borrower for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

 

Section 2.6       Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

 

Section 2.7       Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 2.8       Care and Diligence. The failure of Lender or any other party
to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

  



10

 

 



Section 2.9       Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

 

Section 2.10     Representation. The accuracy or inaccuracy of the
representations and warranties made by Guarantor herein or by Borrower in any of
the Loan Documents.

 

Section 2.11     Offset. The Note, the Guaranteed Obligations and the
liabilities and obligations of the Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower against Lender, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

 

Section 2.12     Merger. The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.

 

Section 2.13     Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.

 

Section 2.14     Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:

 

Section 3.1       Benefit. Guarantor is the owner of a direct or indirect
interest in Borrower, and has received, or will receive, direct or indirect
benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.

 



11

 

 

Section 3.2       Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

 

Section 3.3       No Representation By Lender. Neither Lender nor any other
party has made any representation, warranty or statement to Guarantor, except as
expressly set forth herein, in order to induce the Guarantor to execute this
Guaranty.

 

Section 3.4       Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is and will be solvent and has and will have assets which,
fairly valued, exceed its obligations, liabilities (including probable liability
on contingent liabilities) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, including the
Guaranteed Obligations.

 

Section 3.5       Legality. The execution, delivery and performance by Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

 

Section 3.6       Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1       Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remain outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.

 



12

 

 

Section 4.2       Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Guaranteed Obligations, Guarantor shall become subrogated
to the rights of Lender to the extent that such payments to Lender on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims.

 

Section 4.3       Payments Held in Trust. Notwithstanding anything to the
contrary in this Guaranty, in the event that Guarantor should receive any funds,
payments, claims or distributions which are prohibited by this Guaranty,
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay them promptly to Lender,
and Guarantor covenants promptly to pay the same to Lender.

 

Section 4.4       Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or the
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower or Guarantor transferring any of its assets to any Person other than
Lender.

 



13

 

 



ARTICLE 5

COVENANTS

 

Section 5.1       Definitions. As used in this Article 5, the following terms
shall have the respective meanings set forth below:

 

(a)      “Liquid Assets” shall mean assets in the form of cash, cash
equivalents, obligations of (or fully guaranteed as to principal and interest
by) the United States or any agency or instrumentality thereof (provided the
full faith and credit of the United States supports such obligation or
guarantee), certificates of deposit issued by a commercial bank having net
assets of not less than $500 million, securities listed and traded on a
recognized stock exchange or traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market.

 

(b)      “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with the accounting principles used in the
preparation of Guarantor’s annual financial statements in accordance with
Section 5.2.

 

Section 5.2      Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, Guarantor shall (i) except for fair value
and except for gifts having a value not material to Guarantor’s ability to
perform Guarantor’s obligations hereunder, not sell, pledge, mortgage or
otherwise transfer any of its assets, or any interest therein, (ii) deliver to
Lender within ninety (90) days of each Fiscal Year, Guarantor’s annual financial
statements prepared in accordance with tax basis accounting and otherwise in
form and substance reasonably acceptable to Lender, and certified by Guarantor
as being correct and complete and fairly presenting the financial condition of
Guarantor, and (iii) deliver to Lender within ninety (90) days of each Fiscal
Year, a certificate of such Guarantor, setting forth in reasonable detail
Guarantor’s Net Worth and Liquid Assets.

 

Section 5.3      Prohibited Transactions. Guarantor shall not, at any time while
a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate which would reduce the Net Worth of Guarantor, including the payment
of any dividend or distribution to a shareholder, or the redemption, retirement,
purchase or other acquisition for consideration of any stock in Guarantor or
(ii) except for fair value and except for gifts having a value not material to
Guarantor’s ability to perform Guarantor’s obligations hereunder, sell, pledge,
mortgage or otherwise transfer to any Person any of Guarantor’s assets, or any
interest therein.

 



14

 

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1       Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 6.2      Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by
registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or by reputable overnight courier, addressed to the party to
be so notified at its address hereinafter set forth, or to such other addresses
as such party may hereafter specify in accordance with the provisions of this
Section 6.2. Any Notice shall be deemed to have been received: (a) three (3)
days after the date such Notice is mailed, (b) on the date of delivery by hand
if delivered during business hours on a Business Day (otherwise on the next
Business Day), and (c) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 



If to Lender: Ladder Capital Finance LLC   345 Park Avenue, 8th Floor   New
York, New York 10154   Attention:  Pamela McCormack     with a copy to: Winston
& Strawn, LLP   200 Park Avenue   New York, New York 10166   Attention: Corey A.
Tessler, Esq.     And with a copy to: Wells Fargo Bank National Association  
Commercial Mortgage Servicing   MAC D1100-090   201 South College Street, 9th
Floor   Charlotte, North Carolina 28244-1075   Fax: 704-715-0473   Attention:
Domeica White

 



15

 

 



If to Guarantor: Brett C. Moody   5 Derham Parc   Houston, Texas  77024     With
a copy to: Brett C. Moody   c/o Moody National REIT I, Inc.   6363 Woodway,
Suite 110   Houston, Texas  77057



 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

 

Section 6.3      Governing Law; Submission to Jurisdiction. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY GUARANTOR AND ACCEPTED BY
LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 



16

 

 

(b)      ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW OR IN ANY STATE OR
FEDERAL COURT IN THE STATE OF TEXAS AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING, GUARANTOR DOES
HEREBY AGREE THAT SERVICE OF PROCESS UPON GUARANTOR AT ITS NOTICE ADDRESS AS SET
FORTH IN SECTION 6.2 HEREOF (OR SUCH OTHER NEW NOTICE ADDRESS ESTABLISHED BY
GUARANTOR PURSUANT TO SECTION 6.2 HEREOF) BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AT THE TIME RECEIVED OR REFUSED
BY GUARANTOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER JURISDICTIONS.

 

Section 6.4       Invalid Provisions. If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 6.5       Amendments. This Guaranty may be amended only by an instrument
in writing executed by the party against whom such amendment is sought to be
enforced.

 

Section 6.6       Parties Bound; Assignment; Joint and Several. This Guaranty
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, permitted assigns, heirs and legal representatives.
Lender may sell, assign, pledge, participate, transfer or delegate, as
applicable to one or more Persons all or a portion of its rights and obligations
under this Guaranty in connection with any assignment, sale, pledge,
participation or transfer of the Loan and the Loan Documents. Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall not have the right to delegate, assign or
transfer its rights or obligations under this Assignment without the prior
written consent of Lender, and any attempted assignment, delegation or transfer
without such consent shall be null and void. If Guarantor consists of more than
one Person or party, the obligations of each such Person or party shall be joint
and several.

 

Section 6.7      Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.

 



17

 

 

Section 6.8      Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

Section 6.9      Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 6.10     Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 6.11     Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

Section 6.12     Waiver of Right To Trial By Jury. LENDER AND GUARANTOR HEREBY
AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE MORTGAGE, THE
LOAN AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 



18

 

 

Section 6.13    Cooperation. Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Guarantor shall cooperate with
Lender (provided that any out of pocket expenses actually incurred by Guarantor
in connection therewith shall be paid by Lender) in effecting any such Secondary
Market Transaction and shall cooperate to implement all requirements imposed by
any Rating Agencies involved in any Secondary Market Transaction. Guarantor
shall use commercially reasonable efforts to provide, or cause Borrower to
provide, such information and documents relating to Guarantor, Borrower, the
Property and any tenants of the Property as Lender may reasonably request in
connection with such Secondary Market Transaction. In addition, Guarantor shall
make available to Lender all information concerning its business and operations
that Lender may reasonably request. Lender shall be permitted to share all such
information with the investment banking firms, Rating Agencies, accounting
firms, law firms and other third-party advisory firms involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction. It is
understood that the information provided by Guarantor to Lender including any
and all financial statements provided to Lender pursuant to Section 5.2 hereof
may ultimately be incorporated into the offering documents for the Secondary
Market Transaction and thus various investors or potential investors may also
see some or all of the information. Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development.

 

Section 6.14     Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated as though such payment had been due but not
made at such time.

 



19

 

 

Section 6.15     Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean “each
Borrower and any subsequent owner or owners of a fee interest in the Property or
any part thereof”, (d) the word “Lender” shall mean “Lender and any subsequent
holder of the Note”, (e) the word “Note” shall mean “the Note and any other
evidence of indebtedness secured by the Loan Agreement, as amended, restated or
otherwise modified”, (f) the word “Property” shall include any portion of the
Property and any interest therein, and (g) the phrases “attorneys’ fees”, “legal
fees” and “counsel fees” shall include any and all attorneys’, paralegal and law
clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
Lender in protecting its interest in the Property, the Leases and/or the Rents
and/or in enforcing its rights hereunder.

 

[NO FURTHER TEXT ON THIS PAGE]

 

20

 



 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Recourse Obligations
as of the day and year first above written.

 



    /s/ Brett C. Moody     BRETT C. MOODY, a natural person

 

[Signature Page to Guaranty – Grapevine Residence Inn]

 



--------------------------------------------------------------------------------

